In the United States Court of Federal Claims
                                             No. 13-19C

    This Order Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                         Does Not Add Significantly to the Body of Law.

                                       (Filed: August 12, 2013)
                                              __________
 WILLIAM OSCAR HARRIS,

                         Plaintiff,

         v.

 UNITED STATES, CHARLES E. SAMUELS,
 JR., THOMAS R. KANE AND
 HARLEY G. LAPPIN,

                         Defendants.

                                             _________

                                              ORDER
                                             _________

        On January 9, 2013, plaintiff, William Oscar Harris, filed a complaint in this court
seeking, inter alia, $40 million for the alleged breach of an agreement that plaintiff claims arose
between him and former United States Treasury Secretary John Snow. On March 4, 2013,
defendant filed a motion to dismiss the complaint under RCFC 12(b)(1). On June 6, 2013,
following the completion of briefing on defendant’s motion, the court issued an opinion granting
defendant’s motion to dismiss. The Clerk entered judgment that same day. On July 19, 2013,
plaintiff filed a motion for relief from judgment pursuant to RCFC 60(b)(1) and (6). On July 22,
2013, plaintiff filed a notice of appeal indicating that he appealed this court’s June 6, 2013,
judgment to the United States Court of Appeals for the Federal Circuit. For the reasons
described below, plaintiff’s motion is DENIED.

        Despite the fact that plaintiff has appealed the judgment entered in this case, this court,
pursuant to RCFC 62.1, may issue certain rulings with respect to plaintiff’s motion. As stated in
that rule, “[i]f a timely motion is made for relief that the court lacks authority to grant because of
an appeal that has been docketed and is pending, the court may . . . deny the motion.” RCFC
62.1(a)(2). See Lopez Dominguez v. Gulf Coast Marine & Assocs., Inc., 607 F.3d 1066, 1074
(5th Cir. 2010) (discussing the analogous provision in the Federal Rules of Civil Procedure).

      RCFC 60(b)(1) and (6) respectively permit the court to provide relief from a final
judgment due to “mistake, inadvertence, surprise, or excusable neglect,” or for “any other reason
that justifies relief.” With regard to RCFC 60(b)(1), a mistake or inadvertence can serve as the
ground for relief if the judgment is based on “[a]n error, misconception, or misunderstanding; an
erroneous belief,” or an omission. Curtis v. United States, 61 Fed. Cl. 511, 514 (2004) see also
CAN Corp. v. United States, 83 Fed. Cl. 1, 8 (2008), aff’d, 332 Fed. Appx. 638 (Fed. Cir. 2009).
A motion for relief from a judgment under RCFC 60(b)(6) “calls for extraordinary relief,” and,
therefore, “may be granted only where there is a showing of exceptional circumstances.”
Webster v. United States, 93 Fed. Cl. 676, 679 (2010) (citing Wash. Med. Ctr., Inc. v. United
States, 211 Ct. Cl. 379, 379 (1977)); see also Hildebrand v. Steck Mfg. Co., Inc., 292 Fed. Appx.
921, 925 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1627 (2009) (interpreting FRCP 60(b)).1 The
court has considerable discretion regarding whether to grant relief under Rule 60(b). Yuba
Natural Res., Inc. v. United States, 904 F.2d 1577, 1583 (Fed. Cir. 1990); Dynacs Eng’g Co. v.
United States, 48 Fed. Cl. 240, 241 (2000). “A motion for reconsideration is not intended,
however, to give an ‘unhappy litigant an additional chance to sway’ the court.” Matthews v.
United States, 73 Fed. Cl. 524, 525 (2006) (quoting Froudi v. United States, 22 Cl. Ct. 290, 300
(1991)); see also, e.g., Griffin v. United States, 96 Fed. Cl. 1, 7 (2010).

         The court has reviewed the arguments made in Mr. Harris’ motion and finds that none
has merit. For example, plaintiff argues that the court should provide relief from the judgment
because it “overlooked significant discovery evidence” and thereby “committed a clear error of
judgment” and “an abuse of discretion.” Plaintiff appended to his motion the allegedly
significant discovery evidence he claims the court overlooked. However, most of the documents
plaintiff attached to his motion were included with other filings plaintiff made in this case, and
were consequently previously considered by the court. Moreover, none of these documents, nor
the arguments advanced in plaintiff’s motion, convince the court that the conclusion reached in
its prior opinion – that it lacks jurisdiction over all of plaintiff’s claims – is the least bit
erroneous. Most importantly, plaintiff has not convinced the court that the judgment entered in
this case was the result of “mistake, inadvertence, surprise, or excusable neglect,” or that there is
“any other reason that justifies relief.” RCFC 60(b)(1), (6). For the most part, plaintiff simply
restates arguments that this court has already rejected – and the court sees no reason to depart
from its prior ruling. Accordingly, plaintiff’s motion is DENIED.

       IT IS SO ORDERED.




                                                              s/Francis M. Allegra
                                                              Francis M. Allegra
                                                              Judge




       1
          The court may look to authorities interpreting FRCP 60(b) to interpret RCFC 60(b). See
Info. Sys. & Networks Corp. v. United States, 994 F.2d 792, 794-95 & n.3 (Fed. Cir. 1993).
                                                -2-